Case 2:19-cv-14465-SDW-LDW Document 40-5 Filed 04/21/21 Page 1 of 2 PageID: 1968


Julie Warshaw, Esq. Bar ID. 027931993
266 King George Road, Suite C2, Warren, New Jersey 07059
Jamie Epstein, Esq. - Bar ID. 008081990
17 Fleetwood Drive, Hamilton, New Jersey 08690
Attorneys for: Plaintiffs

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
 F.H., et al.,                         Civil Action No. 19-14465 (SDW)
                           Plaintiffs, (LDW)
v.

WEST MORRIS REGIONAL HIGH
SCHOOL BOARD OF EDUCATION
and NEW JERSEY DEPARTMENT
OF EDUCATION and its
COMMISSIONER, ANGELICA
ALLEN-MCMILLAN (in her official
and individual capacity)
                         Defendants              PROPOSED ORDER



       THIS MATTER having been brought before the Court by Plaintiffs, through its

counsel, by Order to Show Cause seeking a temporary restraining order and preliminary

injunction pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1, and

upon the Amended Verified Complaint, Certification and Brief in Support of Order to

Show Cause submitted herewith, the Court, having determined that good and sufficient

reasons exist to proceed by way of Order to Show Cause to enforce its Order, and for

good cause shown.

      IT IS on this _____ day of __________________ , 2021, ORDERED:

      1.     Plaintiffs' Complaint is hereby amended adding NEW JERSEY

DEPARTMENT OF EDUCATION and its COMMISSIONER ANGELICA ALLEN-
Case 2:19-cv-14465-SDW-LDW Document 40-5 Filed 04/21/21 Page 2 of 2 PageID: 1969


MCMILLAN (in her official and individual capacity) as a Defendants;

      2.     Defendants, NEW JERSEY DEPARTMENT OF EDUCATION and its

COMMISSIONER ANGELICA ALLEN-MCMILLAN shall immediately cause a new

final decision and order consistent with the mandate of this Court's Order and Opinion

of 12/8/20 to be filed within ___ days of this Order; or in the alternative,

      3.     The Remand Order is hereby vacated and this Court shall issue the New

Order and Opinion itself.

      4.     Granting such other relief as the Court deems equitable and just.

                         ________________________________
                         Honorable Susan D. Wigenton, U.S.D.J.
